Exhibit 10.82
AMENDMENT TO EMPLOYMENT AGREEMENT
     This Amendment to Employment Agreement (the “Amendment”) is entered into as
of October 31, 2008 (the “Effective Date”), between Carl W. Hull (the
“Executive”) and Gen-Probe Incorporated, a Delaware corporation (“Gen-Probe”).
RECITALS
     WHEREAS, on February 13, 2007, the Executive and Gen-Probe entered into an
Employment Agreement, which agreement was amended and restated effective as of
March 1, 2008 (as amended and restated, the “Agreement”) which sets forth the
terms of the Executive’s employment with Gen-Probe and provides for benefits
upon the occurrence of certain terminations of Executive’s employment; and
     WHEREAS, the parties wish to amend certain provisions of the Agreement to
reflect recent changes affecting the taxation of deferred compensation
arrangements under Section 409A of the Internal Revenue Code of 1986, as
amended, pursuant to the terms and conditions set forth below.
AGREEMENT
     NOW THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereby agree as follows effective as of the
Effective Date. Except as otherwise defined herein, capitalized terms shall have
the meanings assigned to them in the Agreement.
     1. The following shall be added at the end of Section 4:
     “To the extent that reimbursements made pursuant to this Agreement are
subject to the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), (a) the reimbursement shall be made no later than
December 31 of the calendar year following the year in which the expense was
incurred, (b) the amount of expenses reimbursed in one year shall not affect the
amount eligible for reimbursement in any subsequent year, and (c) the
Executive’s right to reimbursement under this Section 4 will not be subject to
liquidation or exchange for another benefit.”
     2. The initial text of Section 7 preceding Section 7(a) shall be amended in
its entirety to read as follows:
     “If Gen-Probe terminates the Executive’s employment for reasons other than
for Cause, or if the Executive terminates his employment for Good Reason, and
such termination constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h) (a “Separation from Service”), the
Executive shall be entitled to receive as liquidated damages, the following
severance benefits:”

 



--------------------------------------------------------------------------------



 



     3. Section 7(a) of the Agreement shall be amended in its entirety to read
as follows:
     “(a) Salary.
          (i) Unless the Executive’s termination under this Section 7 occurs
within eighteen (18) months after a Change in Control, the Executive shall
continue to receive his base salary, at the rate in effect at the time of his
termination of employment, in monthly installments following termination and
continuing for an aggregate period of twelve (12) months (the “Salary
Continuation Period”), except that any payments that would otherwise have been
made before the sixtieth (60th) day after the date of termination of the
Executive’s employment (the “First Payment Date”) shall be made on the First
Payment Date.
          (ii) If the termination under this Section 7 occurs in connection with
a Change in Control, then the Executive shall receive a lump sum payment as
described in this Section 7(a)(ii). For purposes of this Agreement, “Change in
Control” shall have the meaning set forth on Attachment “1” to this Agreement
(hereby incorporated by reference). A termination shall be “in connection with”
a Change in Control if the termination occurs within the period six (6) months
prior to or eighteen (18) months after a Change in Control (and in the event
that the termination occurs during the six (6) months prior to a Change in
Control, subject to the consummation of the Change in Control and the
transaction constituting a change in the ownership or effective control of
Gen-Probe or a change in the ownership of a substantial portion of the assets of
Gen-Probe, as described in Treasury Regulation Section 1.409A-3(i)(5)). The lump
sum payment will be payable on the later of (A) five (5) days after the Change
in Control, or (B) sixty (60) days after the date of the termination of
employment. If the termination occurred within the six (6) months prior to a
Change in Control, the amount of the lump sum payment pursuant to this
Section 7(a)(ii) shall be equal to six (6) months’ base salary (and shall be in
addition to the installment payments described in Section 7(a)(i)); if the
termination occurs within eighteen (18) months after a Change in Control, the
amount of the lump sum payment pursuant to this Section 7(a)(ii) shall be equal
to eighteen (18) months’ base salary.”
     4. Section 7(b) of the Agreement shall be amended in its entirety to read
as follows:
     “(b) Bonus. If the termination under this Section 7 occurs in connection
with a Change in Control, then the Executive shall be entitled to receive, in
lieu of the bonus provided in Section 3(b) and in addition to the salary payment
described in Section 7(a) above, an amount equal to two times the greater of
(i) the Executive’s targeted level bonus in the year of the termination, or
(ii) the Executive’s highest discretionary bonus in the preceding three years.
The amount payable shall be paid in a lump sum at the same time as the salary
compensation paid under subsection (a)(ii) above. No bonus compensation shall be
payable under this Section 7 unless the termination occurs in connection with a
Change in Control.”
     5. Section 7(g) of the Agreement shall be amended in its entirety to read
as follows:
     “Notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed by Gen-Probe at the time of his Separation from Service to
be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code,
to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to

2



--------------------------------------------------------------------------------



 



avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such
portion of Executive’s benefits shall not be provided to Executive prior to the
earlier of (i) the expiration of the six-month period measured from the date of
the Executive’s Separation from Service or (ii) the date of Executive’s death.
Upon the first business day following the expiration of the applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this Section
7(g) shall be paid in a lump sum to Executive (or the Executive’s estate or
beneficiaries), and any remaining payments due under the Agreement shall be paid
as otherwise provided herein. For purposes of Section 409A of the Code,
Executive’s right to receive the payments of compensation pursuant to the
Agreement shall be treated as a right to receive a series of separate payments
and accordingly, each payment shall at all times be considered a separate and
distinct payment.”
     6. Except as set forth herein, all other terms and conditions of the
Agreement shall remain in full force and effect.
     7. This Amendment shall be governed by the law of the State of California
as such laws are applied to agreements between California residents entered into
and to be performed entirely within the State of California.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the
Effective Date.

                  EXECUTIVE    
 
                          /s/ Carl W. Hull                   Carl W. Hull    
 
                GEN-PROBE INCORPORATED    
 
           
 
  By:   /s/ Diana De Walt    
 
           
 
                Its: Senior Vice President, Human Resources    

3